Application by the appellant for a writ of error *394coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated September 23, 1996 (People v Jordan, 231 AD2d 646 [1996]), affirming a judgment of the County Court, Nassau County, rendered December 2, 1994.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J., Ritter, Altman and S. Miller, JJ., concur.